Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims 
Claims 1-12 are pending. Claims 1-12 are allowed. 
The 112 rejection as to claim 10 is overcome by Applicants’ arguments. 
EXAMINER'S AMENDMENT 
In claim 1, line 2, after “having” “an amount of water” has been deleted and – a water content of – has been inserted therein. 
In claim 6, section “b)”, line 2 after “the ingredients with” “possibly” has been deleted and – optional – inserted therein. 
In claim 9, line 2, after “having” – a – has been inserted. 
In claim 10, line 2, after “of gnocchi” , “an amount of water” has been deleted, and – a water content of – has been inserted therein. 
REASONS FOR ALLOWANCE 
The primary reference to Chauhan discloses a product that combines wheat flour with vegetable purees which vegetable purees were added in amounts based on the final moisture content of the pasta dough which amounts to 280 and 300 g/kg, which was only 28% moisture at most for the uncooked product. Even 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404. The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00. The Examiner can be reached at Helen.Heggestad@USPTO.gov on Wednesdays, and Thursdays, and from 8-12 AM on those days. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
/HELEN F HEGGESTAD/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        HFH